Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-7, 9, 12-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Pub. 2020/0350992 A1) in view of Sutherland et al. (U.S. Patent 7,428,586 B2).
Regarding claim 1, Liu et al. teaches an optical device (Liu et al. teaches in FIG. 1a a passive optical network comprising ONU which corresponds to the optical device), comprising; a communication interface; and processing logic (Liu et al. teaches in paragraph [0317] computer software instruction) configured to: receive a broadcast contention-based allocation from an optical line terminal (OLT) (FIG.1c  and paragraph [0106] teach GPON registration procedure where the OLT broadcasts a registration notification message, namely, a SN request message and defines a quiet window, for all unregistered ONUs to send registration request messages), wherein the contention-based allocation is associated with activation of the optical device in an optical network, transmit a message in response to the contention-based allocation, wherein the message includes information identifying the optical device (FIG. 1c teaches that the ONU sends Serial_Number_ONU PLOAM), receive, from the OLT, at least one of an assignment message or a feedback message in response to the transmitted message (Assign_ONU_ID PLOAM in FIG. 1c), perform, with the OLT, a ranging phase of activation of the optical device after receiving the assignment message (ranging request of FIG. 1c). The difference between Liu et al. and the claimed invention is that Liu et al. does not teach executing a retransmission procedure, in response to the feedback message indicating that a collision occurred, wherein the retransmission procedure determines when the optical device is to retransmit the message to the OLT. Sutherland et al. teaches in FIG. 1 a passive optical network. Sutherland et al. teaches in FIG. 4 and col. 8, lines 3-30 that in response to an ID request message (similar to the SN request message of Liu et al.) collision may occur. The OLT sends message 340B to indicate that collision has occurred; in response, the ONU retransmit after waiting a random time (back-off). One of ordinary skill in the art would have been motivated to combine the teaching of Sutherland et al. with the system of Liu et al. because Sutherland et al. covers situations that are missing from Liu et al.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive notification when a collision has occurred and retransmit after random wait time, as taught by Sutherland et al., in the system of Liu et al.
Regarding claim 5, Liu et al. teaches in FIG. 1a a plurality of ONUs and in FIG. 1c that the message is a PLOAM (physical layer operations management maintenance) message.
Regarding claim 6, Liu et al. teaches in FIG. 7a and paragraph [0226] time window T1.
Regarding claim 7, Liu et al. teaches in FIG. 1c Serial_number_ONU PLOAM.
Regarding claim 9, the combination of Liu et al. and Sutherland et al. teaches a system, comprising: an optical line terminal (OLT) device configured to transmit a broadcast contention-based allocation associated with activation of devices in an optical network (Liu et al. teaches in FIG. 1c that the OLT transmits SN request; SN request is a GTC frame for all unregistered ONUs, therefore, it is contention-based); and a first optical network unit (ONU) configured to: receive the broadcast contention-based allocation, transmit a message in response to the contention-based allocation, wherein the message includes information identifying the first ONU (Liu et al. teaches in FIG. 1c that an ONU sends Serial_Number_ID PLOAM), wherein the OLT device is further configured to: broadcast an assignment message or a feedback message associated with reception of the message at the OLT device (Sutherland et al. teaches in FIG. 3 the situation where there is no collision and in FIG. 4 the situation where there is collision; in the former case, OLT sends Assign_ONU_ID PLOAM while in the latter case, OLT sends second multicast ID request to indicate collision has occurred), execute, with the first ONU, a ranging phase of activation of the first ONU after broadcasting the assignment message (Liu et al. teaches in FIG. 1c ranging phase), and wherein the first ONU is configured to execute a retransmission procedure, in response to the feedback message indicating that a collision occurred (Sutherland et al. teaches in FIG. 4 retransmission after back-off time), wherein the retransmission procedure determines when the first ONU is to retransmit the message to the OLT device.
Regarding claim 12, Sutherland et al. teaches in FIG. 4 broadcasting contention-based allocation (ID request) to a plurality of ONUs and a discovery window 405. The OLT monitors for collision during the discovery window.
Regarding claim 13, Sutherland et al. teaches in col. 8, lines 17-21 to send a second multicast ID request as a feedback message to indicate that a collision has occurred.
Regarding claim 14, Liu et al. teaches in FIG. 1a a plurality of ONUs and in FIG. 1c that the message is a PLOAM (physical layer operations management maintenance) message.
Claim 16 is rejected based on the same reason as that for rejecting claim 9.
Regarding claims 17-18, Sutherland et al. teaches in col. 8, lines 17-21 to send a second multicast ID request as a feedback message to indicate that a collision has occurred. It is understood that the indication is encoded in one of the fields of the ID request message which shown in FIG. 5.
Regarding claim 19, Sutherland et al. teaches in FIG. 4 and col. 8, lines 3-23 that the OLT sends a plurality of ID requests, which are contention-based allocations, to the ONUs and sends feedback message associated with the contention-based allocations.
Claim(s) 2-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. and Sutherland et al. as applied to claims 1, 5-7, 9, 12-14 and 16-19 above, and further in view of Ginzburg et al. (2006/0187951 A1).
Liu et al. and Sutherland et al. have been discussed above in regard to claims 1, 5-7, 9, 12-14 and 16-19. The difference between Liu et al. and Sutherland et al. and the claimed invention is that Liu et al. and Sutherland et al. do not teach a memory configured to store a value, and wherein when executing the retransmission procedure, the processing logic is further configured to: execute, based on the value, an operation associated with the retransmission procedure. Ginzburg et al. teaches in FIG. 1 a system that handles collision where each of the terminal stations 110 has a memory 140 for storing a back-off value. One of ordinary skill in the art would have been motivated to combine the teaching of Ginzburg et al. with the modified system of Liu et al. and Sutherland et al. because retransmission procedure requires to store a back-off time for operation.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a memory to store the back-off value, as taught by Ginzburg et al., in the modified system of Liu et al. and Sutherland et al.
Regarding claims 3-4 and 11, Sutherland et al. teaches in FIG. 4 that the ONU retransmits after a back-off time (420 or 430) expires (for example, a counter may be set to the back-off value and counts down to zero at which time the ONU retransmits).
Claim(s) 8, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. and Sutherland et al. as applied to claims 1, 5-7, 9, 12-14 and 16-19 above, and further in view of Ali et al. (Ali et al., “A Self-Scrutinized Backoff Mechanism for IEEE 802.11ax in 5G Unlicensed Networks”, Sustainability, 2018).
Liu et al. and Sutherland et al. have been discussed above in regard to claims 1, 5-7. The difference between Liu et al. and Sutherland et al. and the claimed invention is that Liu et al. and Sutherland et al. do not teach resetting a value associated with the retransmission procedure in response to receiving an assignment message from the OLT. Ali et al. teaches in FIG. 4(a) binary exponential back-off (BEB) where the back-off value is reset when a transmission is successful. One of ordinary skill in the art would have been motivated to combine the teaching of Ali et al. with the modified system of Liu et al. and Sutherland et al. because BEB is a standard back-off algorithm and resetting the back-off wait time when it is not necessary.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the BEB algorithm and reset the back-off value, as taught by Ali et al., in the modified system of Liu et al. and Sutherland et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,272,271. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of each of claims 1-20 of instant application are taught by the corresponding claim(s) of Patent ‘271. The following table maps the claims between instant application and Patent ‘271.
Claim of instant application
Claim(s) of patent 11,272,271
1
8
2
2 and 8
3
3 and 8
4
8
5
4 and 8
6
5 and 8
7
6 and 8
8
7 and 8
9
9 and 8
10
10 and 8
11
11 and 8
12
12 and 8
13
13 and 8
14
14 and 8
15
15 and 8
16
17 and 8
17
18 and 8
18
19 and 8
19
20 and 8
20
17 and 7


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl22 September 2022



/SHI K LI/Primary Examiner, Art Unit 2637